DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 	The amendments and remarks filed on 09/14/2021 are considered and entered. Claims 2, 9, 10, 22, 39, 42, 88-95 pending. Claims 2, 22, 42, 88 and 93-95 have been amended. Claims 3 and 4 are canceled. Claims 1, 5-8, 11-21, 23-38, 40, 41 and 43-87 were previously cancelled. Claims 42 and 88 remain withdrawn as being directed to a non-elected invention. Claims 2, 9, 10, 22, 39 and 89-95 are the subject of this office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The rejections of claims 3 and 4 are moot in light of the cancellation of the claims in the amendments filed on 09/14/2021.
	The objections to claim 2 are withdrawn in light of the amendments to the claims filed on 10/30/2020.  The claim has been amended to recite “class” instead of “genus”.
The rejections of claims 2, 9, 10, 22, 39 and 89-95 under 35 U.S.C. 101 are withdrawn in light of the amendments filed on 09/14/2021.  Claim 2 has been amended to recite specific carriers in the composition comprising the fungal endophyte (product of nature judicial exception) which integrates the judicial exception into a practical application.
	 The rejections of claims 2, 9, 10, 39 and 89-95 under 35 U.S.C. 102(a)(1) or under 35 U.S.C. 102(a)(2) as being anticipated by Sword (US 2015/0126365) and rejection of claim 22 under 35 U.S.C. 103 over Sword in view of Zhang are withdrawn in light of the amendments filed on 09/14/2021.  Claim 2 has been amended to recite the fungal endophyte comprises a nucleic acid that is at least 97% identical to SEQ ID NO: 94 or at least 99% identical to SEQ ID NO: 95.

Priority
The instant application filed on 12/22/2017 claims benefit to prior filed provisional applications 62/438,966 filed 12/23/2016, 62/546,959 filed 08/17/2017 and 62/567,113 filed 10/02/2017.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, provisional application Nos. 62/438,966, 62/546,959 and 62/567,113, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed ‘966, ‘959 and ‘113 applications do not disclose sequences with SEQ ID NOs 94 and 95, they only discloses sequences with identifiers 1-54 (see Table on pages 17-23 of ‘966 application, see Table on pages 57-70 of ‘959 application, see Table on pages 35-47 of ‘113 application). The sequence listing files submitted in each of the prior-filed applications also do not disclose sequences with SEQ ID NOs 94 and 95.
Therefore, the effective filing date afforded the invention in instant claims 2, 9, 10, 22, 39 and 89-95 is 12/22/2017, the filing date of the instant application.

Specification - Objection
The instant application uses tradenames/trademarks pelgel (see [0006], [0125] of instant PGPub.). The terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 10, 22, 39 and 89-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 contains the trademark/trade name pelgel in line 5.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods 
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 9, 10, 22, 39, 89-93 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 2018/0153174; Priority Dec. 1, 2017) as evidenced by Sequence-Search-1-95 (Sequence search results, 2022).
Regarding claims 2, 22, Riley teaches synthetic compositions comprising one or more endophytes and a heterologously disposed treatment formulation (see [0292]). Riley teaches the endophyte is a fungal endophyte selected from class Sordariomycetes (see [0268]).  Riley teaches the treatment formulations comprises one or more agents (reads on carrier) such as an insecticide, a fungicide, a surfactant (reads on detergent) (see [0294]), polyethylene glycol (see [0297,0299]), carboxymethyl cellulose (see [0299]) and polyvinylpyrrolidone (see [0302]).  Riley teaches the carriers increases the stability, storage and/or application of the endophyte composition onto the plant element (see [0293-0296).  Therefore, Riley teaches the endophyte is in contact with the carrier.  Riley teaches the fungal endophyte can be selected from a list of fungal endophytes which includes MIC-50989 which belongs to class Sordariomycetes and comprises a nucleic acid sequence with SEQ ID NO: 61 (see Table 6).  SEQ ID NO: 61 of Riley comprises instant SEQ ID NO:95 with a 100% identity (for evidence - see Result 3 on pages 5-6 of Sequence-Search-95).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to choose MIC-50989 from the list of fungal endophytes taught by Riley.  One of ordinary skill in the art would be motivated to do so 
The limitations “wherein when the fungal endophyte when heterogeneously disposed to a cotton seed or cotton plant, is capable of improving resistance to pests selected from one or more of Nezara viridula, Lygus Hesperus and root-knot nematode as compared to a reference cotton seed or cotton plant not further comprising the endophyte” pertain to the intended use of the synthetic formulation and the outcome of the use.  These limitations do not affect the structure of the claimed composition. Further, Riley teaches when the endophyte is disposed on a cotton plant element, the composition of the seed produced by the plant element is altered relative to seed produced by a reference cotton plant element not comprising the endophyte (see [0102]).  The functional outcome of improved resistance to pests selected from one or more of Nezara viridula, Lygus Hesperus and root-knot nematode is a functional characteristic of the synthetic composition.  Riley teaches a synthetic composition comprising a fungal endophyte comprising the same nucleic acid sequence and the same carriers as the instant claims, therefore the composition of Riley is expected to have the functional features as recited in claim 2.
Regarding claim 9, Riley teaches the fungal endophyte after it is applied to the plant is in the form of spores ([0259],[0261]).
Regarding claim 10, the composition comprises about 103 to 108 CFU/ml of the formulation.  Riley teaches the carrier can comprise water ([0297]), so in the composition comprising water as the carrier, this amount would be equivalent to about 103 to 108 CFU/mg of the formulation.
claims 39, 89-92, the limitations in the claims recite how the improved pest resistance is measured and/or features of the cotton seed/plant on which the composition can be disposed on.  These limitations do not affect the structure of the claimed composition.  Riley teaches when the endophyte is disposed on a cotton plant element, the composition of the seed produced by the plant element is altered relative to seed produced by a reference cotton plant element not comprising the endophyte (see [0102]).  Further, regarding claim 89, Riley teaches endophyte treated cotton seeds were planted and grown into a fungal endophyte treated plant ([0409]-[0411]).
Regarding claims 93 and 95, Riley teaches fungal endophyte MIC-50989 is Phialemonium inflatum and comprises a nucleic acid sequence with SEQ ID NO: 61 (see Table 6).  SEQ ID NO: 61 of Riley comprises instant SEQ ID NO:95 with a 100% identity (for evidence - see Result 3 on pages 5-6 of Sequence-Search-95).
The teachings of Riley renders obvious claims 2, 9, 10, 22, 39, 89-93 and 95.

Claims 2, 9, 10, 39 and 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Sword (US20150126365; Of Record) in view of Craven (US 2012/0144533; Pub. Jun. 7, 2012) as evidenced by Sequence-Search-2-95 (Sequence search results, 2022).
Regarding claim 2, Sword teaches synthetic compositions comprising fungal endophytes and an agriculturally acceptable carrier (see [0006,0007]).  Sword teaches the fungal endophyte to be selected from class Sordariomycetes (see [0017]).  Sword teaches preparing the spore formulations in water and or buffer (see [0100]).  Sword teaches a seed coating comprising a fungal endophyte comprising between at least 1-20 endophytes from table 1; and at least one sticker (a carrier), wherein the fungal Lygus Hesperus and green stink bugs (Nezara viridula) (see [0068,0121,0122]).  Sword thus teaches the endophyte treated plants have resistance to the bugs (see Fig 6,7, see [0126-0128]).  Therefore, Sword is teaching the limitations ‘when the synthetic composition is heterogeneously disposed to a cotton seed or cotton plant, is capable of improving resistance to pests selected from one or more of Nezara viridula, Lygus Hesperus and root-knot nematode, as compared to a reference cotton seed or cotton plant not further comprising the endophyte’. Sword teaches the facultative fungal endophyte comprises a nucleic acid that is at least 97% identical, for example, at least 98% identical, at least 99% identical, at least 99.5% identical, or 100% identical to the nucleic acids provided in any of SEQ ID NO: 7 through SEQ ID NO: 77 (see [0019]) but doesn’t teach SEQ ID NO: 94 or SEQ ID NO: 95.
Craven teaches fungal endophytes when applied to plants improves tolerance to pest/insect stress (see [0014]).  Craven teaches the fungal endophyte comprises the sequence selected from SEQ ID NO: 1-555 (see claim 1).  SEQ ID NO: 26 of Craven is 
It would have been obvious to one ordinary skill in the art before the effective filing date of the instant invention to modify the synthetic composition of Sword and substitute the fungal endophyte having SEQ ID NO: 26 as taught by Craven for the fungal endophytes of Sword. One of ordinary skill in the art would be motivated to do so because Craven teaches its fungal endophytes improve insect/pest resistance and the artisan is substituting one known fungal endophyte for another to obtain predictable results.
 Regarding claims 9 and 10, Sword teaches the composition comprised fungal spores at about 1 to 109 CFU per gram or spores per gram (see par. [0030]).
	Regarding claim 39, Sword teaches the benefit provided by the fungal endophyte to the agricultural plant is increased biomass, altered plant height, increased root length (see [0025]).
Regarding claims 89-92, Sword teaches how the improved pest resistance is measured and/or features of the cotton seed/plant on which the composition can be disposed on ([0046], [0096]; claim 5).  These limitations do not affect the structure of the claimed composition.
The teachings of Sword and Craven renders claims 2, 9, 10, 39 and 89-92 obvious.
Response to Arguments
Applicant's arguments filed on 09/14/2021 have been fully considered but they are moot.  The previous rejections of claims 2, 9, 10, 22, 39 and 89-95 under 35 U.S.C. 

Claims free of Prior art.
The cited prior art does not teach a fungal endophyte which is Purpureocillium lavendulum comprising the nucleic acid sequence that is 100% identical to SEQ ID NO: 94.  Claim 94 is free of prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Srikanth Patury/
Examiner, AU 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657